DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8 directed to an invention non-elected without traverse.  Accordingly, claims 1-8 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thanh Vuong on March 9, 2021. 

The application has been amended as follows: 

	Claims 1-8 have been cancelled. 

In claim 9, in line 29, the limitation “the pre-selected color profile standard” has been deleted and the limitation --- wherein the pre-selected color profile standard is --- inserted therefor.
	
In claim 12, in line 3, the word “feature” has been deleted.

	In claim 14, in line 31, the limitation “the pre-selected color profile standard” has been deleted and the limitation --- wherein the pre-selected color profile standard is --- inserted therefor.

	In claim 17, in line 2, the word --- the --- has been inserted before the word “switching”.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 9 and 14, the prior art does not teach or suggest that the reflected light intensity and the reflected color spectrum are adaptively adjusted based on differences of said reflected light intensity and the reflected color spectrum in relation to said pre-selected color profile standard, wherein the pre-selected color profile standard is related to a distinct type of surgery and dynamically correcting the adaptively adjusted reflected color spectrum in relation to a change in lighting condition, in combination with the other claimed elements. 
The dependent claims are allowable due to their dependency on the allowed claims 9 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793